            Case 2:20-cv-00014-JPJ-PMS Document 16-1 Filed 10/29/20 Page 1 of 1 Pageid#: 88
                                                 % x
                                           2
                                           K % )Nq'.
                                           '

                                           k: %
                                              %N%
                                           Y
=       c
                                            X %
                                           Q. t%%        I
-       Y                                   #
                                            /
                                            J-
                                                 tn%'
                                                    >;
-   -
-
        %
=
-
-
        m                                   F
                                            >
-
        >
=       0                                  3/
-
-
        W
-
        x
=
-
        @
-       z
e
-
        c
=
-
        Q         N
-
=
        œ
        m
                  Q %
                    Qc%-
                      .

                              ,
-
=
        W   Q>
             3 k- vx
              h
              v
              1   w %%
             u q
               uy p
                  .
                  -



              mqc3        >
              >
              .

                Q>3                    %<
                                       % x
              L %         D.       Za
                                       71
                                       :4
                                      ..,
                                    >. qu
              V
              Qk          V.
                                   t
                                   o> $xàk
                                         j
                                       >..

              ù %
                :
                          W
                                  o -
                  D               D -
                  Q-
                  .
                          R'  .




                                  =
                                  ;         Aopta'nc
                                            KOOGOY
                                  8W O-
                                  '
                                     c drnqr
                                  /O lgom
                                        = o
                                        w
                                           .v
                                  %. : ./zaf
                                           .D
                                            g    -
                                  =m
                                  ;     <c
                                        > m
                                           I
                                           z
                                           >
                                  sc>
                                  œ        w
                                                     k
                                                     U
